


109 HR 6423 IH: To reauthorize the Secure Rural Schools and Community

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6423
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2006
			Mr. Walden of Oregon
			 (for himself, Mr. Barton of Texas,
			 Mr. DeFazio,
			 Mr. Doolittle,
			 Mr. Dicks,
			 Mr. Thompson of California, and
			 Mr. Hastings of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Agriculture and
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reauthorize the Secure Rural Schools and Community
		  Self-Determination Act of 2000 and to offset the cost of payments to States and
		  counties under such Act, and for other purposes.
	
	
		1.One-year extension of
			 payments and other authorities under the Secure Rural Schools and Community
			 Self-Determination Act of 2000
			(a)One-year
			 extensionThe Secure Rural
			 Schools and Community Self-Determination Act of 2000 (Public Law 106–393; 16
			 U.S.C. 500 note) is amended—
				(1)in sections 208 and 303, by striking
			 2007 both places it appears and inserting 2008;
			 and
				(2)in sections 101(a), 102(b)(2), 103(b)(1),
			 203(a)(1), 207(a), 208, 303, and 401, by striking 2006 each
			 place it appears and inserting 2007.
				(b)Offset
				(1)Temporary
			 acceleration of effective dateSection 511(b) of the Tax Increase
			 Prevention and Reconciliation Act of 2005 (Public Law 109–222; 120 Stat. 365)
			 is amended by striking after December 31, 2010 and inserting
			 during the period beginning on January 1, 2007, and ending on December
			 31, 2007, and after December 31, 2010.
				(2)Exclusion for
			 payments to small businessesParagraph (2) of section 3402(t) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of subparagraph (H), by striking the period at the end of subparagraph
			 (I) and inserting a semicolon, and by adding at the end the following new
			 subparagraphs:
					
						(J)during the period beginning on January 1,
				2007, and ending on December 31, 2007, to any business which employed fewer
				than 50 employees during the preceding taxable year; and
						(K)during the period beginning on January 1,
				2007, and ending on December 31, 2007, for State and local governments.
						For
				purposes of subparagraphs (J) and (K), rules similar to the rules of paragraphs
				(2)(A) and (6) of section 44(d) shall
				apply..
				(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect as if included in the Tax Increase Prevention
			 and Reconciliation Act of 2005 (Public Law 109–222).
				
